DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made to the amendment received on 17 June 2022. 
Claims 1-2, 5, 10-12, 15, and 20 have been amended. Claims 4, 9, 14, and 19 have been cancelled. Claims 21-24 are new. Claims 1-3, 5-8, 10-13, 15-18, and 20-24 are pending and addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-13, 15-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortson (US 2007/0282333 A1).

Regarding claims 1 and 11, Fortson teaches an electrosurgical system, comprising: 
an energy source ([0053], [0055]); and 
a forceps electrically coupled to the energy source (Fig. 1: instrument 100; [0056]), comprising: 
an instrument housing (Fig. 1); 
an elongated shaft assembly extending distally from the instrument housing to an end effector (Fig. 1: end effector 81; [0058]-[0059]), the elongated shaft assembly defining a longitudinal axis (Fig. 1: outer sheath 72); and 
a rotation knob assembly supported in the instrument housing and including a rotation knob (Fig. 1: outer tube retainer 29 may include or be replaced by a rotation knob; [0059]) and an inner housing (Figs. 1, 7: transducer 50), the rotation knob coupled to the shaft assembly and positioned to rotate about the inner housing to rotate the elongated shaft assembly relative to the instrument housing, the inner housing coupled to the instrument housing and supporting electrical contacts configured to transmit electrical energy through the rotation knob assembly ([0059], [0097] – the device allows for transducer 50 through end effector 81 while maintaining an electrical connection throughout), the rotation knob assembly including an inner contact ring (Fig. 7: second conductive ring 410; [0094]) and an outer contact ring (Fig. 7: first conductive inner 400; [0093]) that are longitudinally offset from one another relative to the longitudinal axis (Fig. 7), the inner contact ring disposed in contact with a first contact spring (Fig. 8a: second spring slip ring conductor; [0096]-[0097]), the outer contact ring disposed in contact with a second contact spring (Fig. 8a: first spring slip ring conductor; [0096]-[0097]). the first and second contact springs being vertically offset from one another (Fig. 8A: the spring slip ring conductors 360 and 370 comprise pressure point contacts 361a-b and 371a-b, respectively, which are vertically offset from each other due to the difference in diameter of the spring slip ring conductors; [0097]).

Regarding claims 2 and 12, Fortson teaches the forceps of claims 1 and 11, wherein the inner contact ring and the outer contact ring are electrically isolated from one another (Fig. 7: spacer 413; [0094]).

Regarding claims 3 and 13, Fortson teaches the forceps of claims 2 and 12, wherein the inner contact ring has a diameter and the outer contact has a diameter, the diameter of the inner contact ring different from the diameter of the outer contact ring (Fig. 7).

Regarding claims 5 and 15, Fortson teaches the forceps of claims 1 and 11, wherein the first and second contact springs are supported by the inner housing and electrically isolated from one another by the inner housing (8a: the spring slip ring conductors 360 and 370 are spaced apart and their pressure point contacts 361a-b and 371a-b are positioned so they may avoid contact with each other within transducer 50).

Regarding claims 6 and 16, Fortson teaches the forceps of claims 1 and 11, wherein the rotation knob includes a shaft mount defining a passageway for receiving the elongated shaft assembly therein (Figs. 2, 8a: outer tube retainer 29; [0089]-[0090]).

Regarding claims 7 and 17, Fortson teaches the forceps of claims 2 and 12, wherein the rotation knob defines an outer ring recess positioned to receive the outer contact ring and an inner ring recess positioned to receive the inner contact ring (Fig. 8a: spring slip ring conductors 360 and 370 are positioned within recesses of connector assembly 350, which is understood to be supported by rotation knob 28 if it were added to outer tube retainer 29; [0059], [0096]).

Regarding claims 8 and 18, Fortson teaches the forceps of claims 7 and 17, wherein the inner and outer ring recesses are separated by an isolation ring (Fig. 7; [0094] describes how rings 400 and 410 may be separated by a spacer 413 which is also ring-shaped).

Regarding claims 10 and 20, Fortson teaches the forceps of claim 1, wherein the first contact spring is radially closer to the longitudinal axis than the second contact spring (8a: second spring slip ring conductor 370 has a smaller radius than first spring slip ring conductor 360 and is therefore radially closer to the longitudinal axis).

Regarding claims 21 and 23, Fortson teaches the forceps of claims 5 and 15, wherein the first contact spring is coupled to a first electrical wire and the second contact spring is coupled to a second electrical wire ([0093]-[0094] – The electrical wires are in contact with conductive rings 400 and 410 which are in contact with spring slip ring conductors 360 and 370. Therefore, the slip ring conductors are coupled to the electrical wires through the conductive rings).

Regarding claims 22 and 24, Fortson teaches the forceps of claims 21 and 23, wherein the first and second electrical wires extend through the inner housing and are positioned to enable continuous rotation of the elongated shaft assembly about the longitudinal axis in response to rotation of the rotation knob about the inner housing and about the first and second electrical wires ([0093]-[0094]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 11-13, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The combination of the limitations of claims 4 and 9, which are currently cancelled, was not previously presented and therefore, was not previously examined. The current amendment to claim 1, which now includes the limitations of claims 4 and 9, changes the scope of the claims. 

Conclusion
Accordingly, claims 1-3, 5-8, 10-13, 15-18, and 20-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached Mon-Thurs: 9AM~5PM and Fri: 9AM~2PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794